280 S.W.3d 781 (2009)
Wilford CARTER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90872.
Missouri Court of Appeals, Eastern District, Division One.
April 14, 2009.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Wilford Carter ("Movant") appeals from the judgment of the Circuit Court of the City of St. Louis, after an evidentiary hearing, denying his Rule 24.035 motion for post-conviction relief. Movant contends that his guilty plea was unknowing, unintelligent, and involuntary because his plea counsel misadvised him that the trial court would sentence him to either 120-day shock treatment with a five-year suspended sentence or a five-year sentence of which he would only have to serve fifty percent. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying Movant post-conviction relief. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).